In an action, inter alia, for the dissolution of a partnership, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rudolph, J.), entered March 13, 2008, which denied his motion to vacate a judgment of the same court (Burrows, J.), entered January 9, 1995, which was in favor of the defendant Norman Stone and against him in the principal sum of $28,788.63.
Ordered that the order is affirmed, with costs.
The plaintiffs contentions were previously raised and decided against him on prior appeals in this matter (see Stone v Stone, 39 AD3d 534 [2007]; Stone v Stone, 19 AD3d 404 [2005]; Stone v Stone, 229 AD2d 388 [1996]). Therefore, reconsideration of these issues is barred by the doctrine of the law of the case (see People v Evans, 94 NY2d 499, 502 [2000]; Martin v City of Cohoes, 37 NY2d 162, 165 [1975]; Marcus Dairy, Inc. v Jacene Realty Corp., 27 AD3d 427 [2006]; Purpura v Purpura, 21 AD3d 542 [2005]).
We decline the defendant’s request to impose sanctions against the plaintiff (see 22 NYCRR 130-1.1 [a]). Rivera, J.E, Miller, Balkin and Austin, JJ., concur.